UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROSA BRUNSON,
Plaintiff-Appellant,

v.
                                                                     No. 96-1266
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Cameron McGowan Currie, District Judge.
(CA-93-2970-2-22AJ)

Argued: May 9, 1997

Decided: July 10, 1997

Before MURNAGHAN and NIEMEYER, Circuit Judges, and
FABER, United States District Judge for the Southern District of
West Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Anne Middleton Bell, BRYAN, BAHNMULLER,
GOLDMAN & MCELVEEN, L.L.P., Sumter, South Carolina, for
Appellant. Renata Deann Turner, Assistant Regional Counsel, Office
of General Counsel, SOCIAL SECURITY ADMINISTRATION,
Atlanta, Georgia, for Appellee. ON BRIEF: Terrell T. Horne,
BRYAN, BAHNMULLER, GOLDMAN & MCELVEEN, L.L.P.,
Sumter, South Carolina, for Appellant. Frank W. Hunger, Assistant
Attorney General, Margaret B. Seymour, United States Attorney,
Mary Ann Sloan, Acting Chief Counsel, Region IV, Mack A. Davis,
Acting Deputy Chief Counsel, Haila Naomi Kleinman, Supervisory
Assistant Regional Counsel, Office of General Counsel, SOCIAL
SECURITY ADMINISTRATION, Atlanta, Georgia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Rosa Brunson applied to the Social Security Administration for
supplemental security income in May 1991 and disability benefits in
July 1991, alleging a disability beginning May 1, 1991, due to "knee
trouble and hip joint." After a hearing before the Administrative Law
Judge (ALJ), the ALJ determined that while Brunson had severe
impairments, they would not preclude her from performing her prior
relevant work as a cashier at a movie theater, a job that she had last
held in 1979. The appeals council affirmed this decision as did the
district court. On appeal Brunson claims that the ALJ did not properly
weigh her testimony about pain and improperly overlooked the treat-
ing physician's conclusion that "the patient is probably totally dis-
abled at this time because of her right hip and back pain." She also
challenges the evidence to support a finding that her movie cashier
work constituted substantial gainful employment, although she did
not raise this issue below. Because the evidence in the record on this
issue is ambiguous, we will not decide it.

Brunson's impairments originated in 1972 when she was severely
injured in a hurricane. She sustained a compound fracture of her right
leg, complicated by osteomyelitis, which eventually required that her
leg be fused at the knee. Her leg is now fixed in an outstretched posi-

                    2
tion with about a ten degree flexion at the knee, and Brunson has also
developed degenerative hip disease, causing her to experience pain,
particularly when she walks or stands too long. Brunson has a college
education and a history of semi-skilled to skilled employment as a
bank teller, substitute teacher, mental retardation specialist, and cash-
ier in a movie theater. While she claims that her jobs as teacher, bank
teller, and mental retardation specialist involve light exertion with lift-
ing up to 20 pounds, she described her job as a cashier as requiring
sedentary exertion. Nevertheless, she claims that she is unable to
work at any of these jobs due to her pain in her hip and leg.

In answers to interrogatories, which were entered into the record of
the hearing before the ALJ, Brunson's treating physician stated that
Brunson takes Feldene for her pain but indicated that her ability to
concentrate would be unaffected by her condition or medication. The
physician also stated that Brunson's condition required her to change
positions, including standing, sitting or lying down, every 45 to 60
minutes. He concluded that Brunson's condition precludes her from
using the lower right extremity in the operation of leg controls or foot
pedals and from stooping, kneeling, climbing stairs, or prolonged
walking. He felt that Brunson's condition did require her to use a cane
but would not prevent her from using her arms and hands to reach at
the waist level while seated, reaching overhead with her arms or
hands, lifting or carrying objects weighing less than five pounds, or
pushing or pulling with the hands and arms while seated.

The Administrative Law Judge considered Brunson's claim of pain
and other subjective symptoms and her treating physician's summary
conclusion that she was disabled. But based on the other testimony
given, the ALJ concluded that the claimant could perform work at her
last employment as a movie cashier. She noted that Brunson lives
with two small children aged 9 and 10 and that she fixes meals for
herself and for them, washes dishes, goes grocery shopping, helps the
children with their homework, goes to church, and performs house-
hold chores.

It is well-established that we must uphold the Commissioner's
decision if it is supported by substantial evidence and is not contrary
to law. While we might question the extent to which pain would inter-
fere with Brunson's work, we must recognize that the ALJ, who

                     3
found the facts in this case, had the ability to observe the witnesses
and draw conclusions based on the evidence. We cannot say that the
findings are not supported by substantial evidence. Accordingly, we
affirm the judgment of the district court.

AFFIRMED

                    4